COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00076-CV


IN RE DANIEL JOSEPH SMITH                                              RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered “Relator’s Motion To Withdraw Petition For Writ

Of Mandamus.”     It is the court’s opinion that the motion should be granted.

Accordingly, relator’s petition for writ of mandamus is dismissed as moot.



                                                   PER CURIAM


PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and MCCOY, J.

DELIVERED: March 21, 2013



      1
       See Tex. R. App. P. 47.4.